Citation Nr: 1434503	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado



THE ISSUES

1. Entitlement to service connection for a claimed right knee disorder.

2.  Entitlement to service connection for a claimed left knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to November 1964 and from April 1965 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision issued by the RO.

In a written communication dated in September 2011, the Veteran withdrew his request for a Board hearing.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The electronic claims file includes additional medical records, including a July 2012 VA examination report, received since the last adjudication of the claims.  In a July 2014 Informal Hearing Presentation, the Veteran's representative waived initial RO consideration of this evidence.  This evidence is thus accepted for inclusion in the appeal.  


FINDINGS OF FACT

1. The currently demonstrated right knee disability, diagnosed as osteoarthritis, status post total knee replacement, is shown as likely as not to have had its clinical onset during period of the Veteran's period of active service.

2.  The Veteran's left knee disability, diagnosed as osteoarthritis, status post total knee replacement, is shown as likely as not to have had its clinical onset during period of the Veteran's period of active service.


CONCLUSION OF LAW

1. As the presumption of soundness is not rebutted, the Veteran's disability manifested by osteoarthritis of the right knee, status post total knee replacement is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.306 (2013).

2.  The Veteran's disability manifested by osteoarthritis of the left knee, status post total knee replacement is due to disease or injury that was incurred in active service.  38 U.S.C.A.§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent that the action taken herein below is favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). With respect to the current appeal, this list includes arthritis. See 38 C.F.R. § 3.309(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Additional laws and regulations apply, however, when there is evidence that a disability preexisted service. Every Veteran is presumed to have been in sound condition at entry into service, except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of the condition. Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000). The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

 An injury or disease that has been determined to be preexisting will then be presumed to have been aggravated by service where there is an increase in the severity of the disability during service. The burden to show no aggravation of a pre-existing disease or disorder during service lies with the government. Cotant v. Principi, 17 Vet. App. 117, 131 (2003). VA must show by clear and unmistakable evidence that the pre-existing disease or disorder was not aggravated during service and the claimant is not required to show that the disease or injury increased in severity during service.  See VAOPGCPREC. 3-03 (July 16, 2003) (69 Fed. Reg. 29178 (2004).

The presumption of aggravation is rebutted where there is a specific finding that the increase is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. In deciding an aggravation claim, after having determined the presence of a preexisting disability, the Board must determine whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability. Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993). Temporary or intermittent flare-ups of the preexisting condition during service are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened. Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a). The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 


Analysis

The Veteran seeks service connection for right and left knee disabilities, as he believes that these conditions had their onset in or were aggravated by service.

The Veteran's service treatment records reflect that he underwent surgical treatment of the right knee prior to service.  A November 1960 report from private physician Dr. F. noted that the Veteran had a history of tear of the medial meniscus as the result of a football injury.  He underwent operation in October 1958.  Dr. F. indicated that the Veteran made an excellent recovery; he had full range of motion and the knee was asymptomatic.  He noted that he did not believe that the Veteran would have problems with this knee in the future.  

On entrance examination in November 1960, a right knee meniscectomy with minimal residuals was indicated.

Upon discharge from the Veteran's first period of active duty service, the Veteran reported that he had an operation on the right knee when he was 18 years old and experienced an occasional trick knee since 1961.

On re-enlistment examination in April 1965, there was a notation that the Veteran's right knee, post meniscectomy, still bothered him, though this notation had a line through it, crossing it out.

In February 1966, the Veteran presented with complaints of left knee injury sustained while skiing.  An impression of strain of the medial collateral ligaments was indicated.  A follow-up note also dated in February 1966 indicated instability of both knees.

An April 1966 remote duty examination reflected a report of torn cartilage of the right knee with surgery at age 17.  He had no complications or sequelae.  

In June 1969, the Veteran reported injury to the right knee while playing softball.  The right knee was stable on examination.  An impression of right knee strain was noted.  

On February 1981 report of medical history at retirement, the Veteran endorsed having or having had trick or locked knee and swollen, painful joints.   A notation reflected that these reports were due to right knee injury secondary to torn ligaments and cartilage, with occasional knee swelling and pain.

A November 1998 treatment report indicated that the Veteran injured his left knee while running.  He stated that he had not injured the knee in the past.  Possible left medial meniscus injury was indicated.

An October 2000 treatment report noted that the Veteran had a 2-year history of chronic recurring traumatic left knee pain.

A May 2004 report from Fort Carson Evans Army Community Hospital noted an assessment of bilateral knee osteoarthritis. Many years of worsening knee pain, right greater than left, was indicated.  

The Veteran underwent right knee total arthroplasty in February 2005.  
The Veteran underwent left knee total arthroplasty in January 2006 due to long history of symptomatic left knee osteoarthritis refractory to conservative management.

The treatment records from the Fort Carson Evans Army Community Hospital dated from 2006 to 2011 noted diagnosis of bilateral knee osteoarthritis and history of knee replacement.

On VA examination in July 2012, the Veteran reported having the gradual onset of knee symptoms that had progressively gotten worse.  The examiner indicated that she reviewed the Veteran's entire claims file, including service treatment records and post-service treatment records.  After complete physical examination, the examiner diagnosed bilateral knee osteoarthritis, status post total knee replacement.

The examiner then opined that the Veteran's right knee disability clearly and unmistakably preexisted service and was aggravated beyond its natural progression in service by an in-service injury or event.  In so finding, the examiner noted that review of the Veteran's claim file showed that he had a knee injury in 1958 prior to his service.  He had surgery for a torn medial meniscus and the physician stated that he had an excellent recovery. On his first separation examination dated in 1964, there is a mention a trick right knee since 1961, during his first period of service. He was also noted to have had right knee problems on his retirement exam dated in February 1981. During his time in the service, the claimant was very active in physical training and sports including ski jumping. In fact he injured his left knee ski jumping in 1966.  Therefore, she found it as likely as not that his right knee condition that existed prior to service was aggravated beyond its natural progression by his physical activities while he was in the service resulting in his current osteoarthritis, status post total knee replacement.

As regards the Veteran's left knee disability, the examiner also determined that this disability was incurred in or caused by the claimed in-service injury or event. In so finding, the examiner noted that, during his time in the service, the claimant was very active in physical training and sports including ski jumping. In fact he injured his left knee ski jumping in 1966, straining his left medial collateral ligament. Of note, a follow up visit for the left knee injury later in February 1966 stated that he has instability of both knees.  She found it is as least as likely as not that his left knee injury progressed naturally over time to his current condition, left knee osteoarthritis, status post total knee replacement.

Here, the Board finds that the presumption of soundness at entry has been rebutted in that the Veteran is clearly and unmistakably found to have entered active service with right knee disability, status post medial meniscectomy.   His disorder was clearly noted at entrance, and the VA examiner likewise found that the disability clearly and unmistakably preexisted service.  

Accordingly, the next step involves examining whether there has been any measurable worsening of the disability during service and whether this worsening constitutes an increase in disability. Browder, 5 Vet. App. at 271; Hensley, 5 Vet. App. at 163. If there is an increase in severity, there is a rebuttable presumption of aggravation. 38 U.S.C.A. § 1153.

The service treatment records clearly document that the Veteran complained of right knee symptoms during service and was treated on various occasions for swelling and instability.  The Board finds this evidence supports an increase in severity of the Veteran's right knee disability during service. 

Having found an increase in severity during service, it is presumed that the right knee disability was aggravated by service. 38 U.S.C.A. § 1153. 

While this presumption is rebuttable, the Board here cannot find that the evidence "clearly and unmistakably" establishes that aggravation did not occur.  In fact, the record reflects continued right knee problems leading to eventual total knee replacement in 2005.  

The VA examiner likewise determined that the preexisting right knee disability was aggravated and increased in severity during service.  There is no contrary opinion of record.

Hence, on this record, it is shown that the Veteran's right knee disability, currently diagnosed as right knee osteoarthritis, status post total knee replacement, as likely as not had its clinical onset during service.

As regards the Veteran's left knee disability, the record reflects complaints and treatment for left knee strain in service, post-service treatment of longstanding knee complaints, and a current diagnosis of left knee osteoarthritis, status post total knee replacement.  

Moreover, the July 2012 VA examiner, after review of the entire claims file and physical examination, found it as least as likely as not that the Veteran's current left knee disability had its onset in service.  Again, there is no contrary opinion of record.

Hence, on this record, it is also shown that the Veteran's left knee disability, currently diagnosed as right knee osteoarthritis, status post total knee replacement, as likely as not had its clinical onset during service.

Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for right and left knee osteoarthritis, status post total knee replacements, is warranted.


ORDER

Service connection for right knee osteoarthritis, status post total knee replacement, is granted.

Service connection for left knee osteoarthritis, status post total knee replacement, is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


